DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Muncy on 15 July 2021.
The application has been amended as follows: 
In claim 8, replace the phrase “gas phase” with “fumed” in line 2.

Replace claim 9 with the following:
A method for preparing the light reflective coating for an audio product according to claim 1, 25comprising the following steps: 
adding a first portion of the solvent, the resin, and the additive, 
7stirring until uniform, 
sequentially adding the aluminum beads, the glass beads and a second portion of the solvent, 
stirring again until uniform,
sequentially adding the solidifying agent and the remaining solvent, and  
5stirring until uniform to obtain the light reflective coating for an audio product.



In the specification, p. 2, l. 11, p. 4, ll. 5, 12, 19, and 26, p. 5, l. 12 and 26, and p. 6, l. 5, replace the phrase “gas phase” with “fumed”.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, while teaching the use of glass beads in reflective coating, and aluminum coated glass beads in reflective coating, such as WO 2007/028961, the art does not teach or suggest with the required specificity the combination of glass and aluminum beads, with resin and other components, particularly in the specific amounts recited by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764